Citation Nr: 0324081	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO granted service connection 
for bronchial asthma and irritable bowel syndrome and 
assigned each disability an initial 10 percent disability 
evaluation, effective June 13, 1995. 

As the veteran's appeal arises from original awards of 
service connection, the rating issues on appeal involve the 
propriety of the original evaluations assigned.  Therefore, 
the issues have been framed as those listed on the front page 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In August 2002, the veteran testified before the undersigned 
Veteran's Law Judge at the RO in Wichita, Kansas.  A copy of 
the hearing transcript has been associated with the claims 
files. 


REMAND

Additional evidence has been associated with the claims files 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the additional evidence, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West 2002); Bernard v. Brown, supra.

In addition, during the August 2002 hearing before the 
undersigned Veteran's Law Judge at the RO in Wichita, Kansas, 
the veteran submitted private treatment reports, dated in May 
2002, and a VA pulmonary function test report, dated in 
October 1999, which are relevant to the issues on appeal.  It 
does not appear that the veteran has waived RO consideration 
of the aforementioned documents.  

Although the veteran underwent VA examinations for his 
bronchial asthma and irritable bowel syndrome in November 
1999 and February 2000, respectively, in order to ensure that 
the duty to assist him has been fulfilled prior to final 
appellate review of his claims, he should be afforded 
additional VA examinations, as described below.


Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination with a 
gastroenterologist.  The purpose of the 
examination is to determine the current 
degree of severity of the veteran's 
service-connected irritable bowel 
syndrome.  The claims files, to include a 
complete copy of this REMAND, must be 
made available to, and reviewed by, the 
physician designated to examine the 
appellant.  All tests and studies deemed 
warranted should be accomplished, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should indicate (a) whether the 
veteran's irritable bowel syndrome is 
mild, moderate, or severe in degree; (b) 
whether the veteran's irritable bowel 
syndrome is manifested by diarrhea or 
alternative periods of diarrhea and 
constipation; and (c) whether the 
veteran's irritable bowel syndrome is 
productive of occasional, frequent, or 
more or less constant episodes of 
abdominal distress.  The examiner should 
also provide an opinion concerning the 
impact of the veteran's irritable bowel 
syndrome on his ability to work.  The 
rationale for all opinions expressed 
should be provided.  The examination 
report must be typed.

2.  The RO should arrange for the veteran 
to undergo a VA pulmonary examination by 
a physician with appropriate expertise to 
determine the extent and severity of the 
veteran's bronchial asthma.  All 
indicated studies, including pulmonary 
function testing, should be performed and 
all findings should be reported in 
detail.  Any other diagnostic studies 
deemed necessary by the examiner should 
also be accomplished.  In addition, with 
respect to any medication prescribed for 
control of the veteran's bronchial 
asthma, such as inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication and 
corticosteroid or immuno-suppressive 
medication(s) the veteran may be taking, 
the examiner should state what 
medications the veteran is taking, 
including the frequency and the dosage, 
and should comment on whether daily use 
of the same is clinically required.  

Additionally, the examiner must note the 
level of dyspnea between attacks; whether 
the veteran has marked loss of weight or 
other evidence of severe impairment of 
health; whether the veteran receives only 
temporary relief by medication; or 
whether more than light manual labor is 
precluded.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's chronic bronchial asthma 
on his ability to work.  The rationale 
for all opinions expressed should be 
provided.  The veteran's claims files, 
including a copy of this remand, should 
be made available to the examiner for 
review. The examination report must be 
typed.

3.  After the indicated development has 
been accomplished, the RO should 
readjudicate the issues of entitlement to 
initial evaluations in excess of 10 
percent for bronchial asthma and 
irritable bowel syndrome with 
consideration of all additional evidence 
received since issuance of the Statement 
of the Case on January 23, 2002.  With 
respect to the readjudication of the 
veteran's bronchial asthma, consideration 
of the rating criteria under the 
provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 effective prior to 
October 7, 1996, and effective on and 
after October 7, 1996 should be 
considered.  Consideration should also be 
given to whether any "staged" rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the determination of 
any issue on appeal remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




